        Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     IN AND FOR THE DISTRICT OF NEW MEXICO

JOHN ORLOVSKY

       Plaintiff,

       vs.                                                  Case – 1:20-cv-01357

GEICO ADVANTAGE INSURANCE COMPANY,

       Defendant.

                   DEFENDANT GEICO ADVANTAGE INSURANCE
                COMPANY’S ANSWER TO COMPLAINT FOR DAMAGES

       COMES NOW Defendant GEICO Advantage Insurance Company, by and through its

attorneys of record, O’BRIEN & PADILLA, P.C., by Daniel J. O’Brien and Jeffrey M. Mitchell,

and for its Answer to the Complaint for Damages states as follows:

       1.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of Plaintiff’s allegation in paragraph 1 of the Complaint, which has the effect of denying

same under F.R.C.P. 8.

       2.      Defendant admits it is a non-resident insurance company that is a resident of

Maryland and is authorized to and does transact business in the State of New Mexico.

       3.      Defendant admits the allegations contained in paragraph 3 of the Complaint.

       4.      Defendant DENIES the allegations contained in paragraph 4 of the Complaint.

                         FACTS APPLICABLE TO ALL COUNTS

       5.      Defendant is without knowledge or information sufficient to form a belief as to the

truth of Plaintiff’s allegation in paragraph 5 of the Complaint, which has the effect of denying

same under F.R.C.P. 8.
        Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 2 of 7




       6.      Objection is made to the allegations contained in paragraph 6 of the Complaint, on

the grounds that the allegations call for a legal conclusion in violation of the Federal Rules of Civil

Procedure. To the extent that an answer is warranted in response to said allegations, Defendant

denies and demands strict proof thereof.

       7.      Objection is made to the allegations contained in paragraph 6 of the Complaint, on

the grounds that the allegations call for a legal conclusion in violation of the Federal Rules of Civil

Procedure. To the extent that an answer is warranted in response to said allegations, Defendant

denies and demands strict proof thereof.

       8.      Objection is made to the allegations contained in paragraph 8 of the Complaint, on

the grounds that the allegations call for a legal conclusion in violation of the Federal Rules of Civil

Procedure. To the extent that an answer is warranted in response to said allegations, Defendant

denies and demands strict proof thereof.

       9.      Objection is made to the allegations contained in paragraph 9 of the Complaint, on

the grounds that the allegations call for a legal conclusion in violation of the Federal Rules of Civil

Procedure. To the extent that an answer is warranted in response to said allegations, Defendant

denies and demands strict proof thereof.

       10.     Objection is made to the allegations contained in paragraph 10 of the Complaint,

on the grounds that the allegations call for a legal conclusion in violation of the Federal Rules of

Civil Procedure. To the extent that an answer is warranted in response to said allegations,

Defendant denies and demands strict proof thereof.

       11.     Objection is made to the allegations contained in paragraph 11 of the Complaint,

on the grounds that the allegations call for a legal conclusion in violation of the Federal Rules of




                                                  2
                                                                                             2019-0139
        Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 3 of 7




Civil Procedure. To the extent that an answer is warranted in response to said allegations,

Defendant denies and demands strict proof thereof.

       12.       Defendant DENIES the allegations contained in paragraph 12 and demands strict

proof thereof.

       13.       Defendant DENIES the allegations contained in paragraph 13 and demands strict

proof thereof.

       14.       Defendant DENIES the allegations contained in paragraph 14 and demands strict

proof thereof.

       15.       Defendant DENIES the allegations contained in paragraph 15 and demands strict

proof thereof.

                               FIRST AFFIRMATIVE DEFENSE

       Discovery and investigation may reveal that one or more of the following defenses should

be available to Defendant. Defendant accordingly reserves the right to assert these separate defenses.

If the facts warrant, Defendant may withdraw any of these defenses. Defendant further reserves the

right to amend his answers and defenses, and to assert additional defenses and other claims, as

discovery proceeds. Further answering, and by way of defense, Defendant states as follows:

                             SECOND AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant states that Plaintiff’s

Complaint fails to state a claim for which relief may be granted.

                              THIRD AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant did not proximately cause

Plaintiff’s injuries or damages, if any.

                             FOURTH AFFIRMATIVE DEFENSE



                                                  3
                                                                                            2019-0139
        Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 4 of 7




       As a separate, alternative and affirmative defense, Defendant states the acts and omissions

of certain non-parties to the lawsuit were the proximate cause of the occurrence and any alleged

injuries or damages caused to Plaintiff.

                              FIFTH AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant states that Plaintiff may have

failed to mitigate his damages in this matter.

                              SIXTH AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant states that this Defendant did

not breach a duty owed to Plaintiff.

                            SEVENTH AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant states that to the extent that

Plaintiff’s request for costs includes attorneys’ fees, said relief is barred by the American Rule.

                             EIGHTH AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant states that Plaintiff’s

damages, if any, were caused by one or more independent, intervening, or superseding causes for

which Defendants are not responsible.

                              NINTH AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, Defendant states that Plaintiff’s

damages, if any, are duplicative of other damages claimed in this case, and violates the rule against

double recovery.

                              TENTH AFFIRMATIVE DEFENSE

       As a separate, alternative and affirmative defense, none of the action or inaction by

Defendants as alleged in the Plaintiff’s Complaint, and which are specifically denied, state a cause



                                                  4
                                                                                            2019-0139
        Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 5 of 7




of action for punitive damages.

                              ELEVENTH AFFIRMATIVE DEFENSE

        As a separate, alternative and affirmative defense, Plaintiff's claim for punitive damages is

barred by the First, Eighth, and Fourteenth Amendments to the Constitution of the United States

of America, as well as Article II, section 10; Article II, section 13; and Article II, section 19 of the

Constitution of the State of New Mexico. Under the facts of this case a demand for punitive

damages is not justified and an award of punitive damages would constitute a denial of equal

protection, a denial of due process and/or the imposition of an excessive fine.

                              TWELFTH AFFIRMATIVE DEFENSE

        As a separate, alternative and affirmative defense, Plaintiff’s damages, if any, are limited

in conformance with the policy of insurance.

                             THIRTEENTH AFFIRMATIVE DEFENSE

        As a separate, alternative and affirmative defense, GEICO has fully complied with New

Mexico law in its evaluation and handling of Plaintiff’s Uninsured/Underinsured Motorists

(“UM/UIM”) coverage claims made in connection with the subject motor vehicle accident at issue.

                             FOURTEENTH AFFIRMATIVE DEFENSE

        As a separate, alternative and affirmative defense, GEICO is entitled to challenge claims

that are fairly debatable.

       WHEREFORE, Defendant GEICO Advantage Insurance Company requests that this Court

dismiss with prejudice the Complaint for Damages, and award costs and fees and such further and

other relief as the Court deems proper.

                                TRIAL BY JURY IS REQUESTED

                                                Respectfully submitted,



                                                   5
                                                                                              2019-0139
Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 6 of 7




                            O'BRIEN & PADILLA, P.C.

                            By: /s/   Jeffrey M. Mitchell
                                DANIEL J. O’BRIEN
                                JEFFREY M. MITCHELL
                                6000 Indian School Rd. N.E., Suite 200
                                Albuquerque, NM 87110
                                (505) 883-8181
                                dobrien@obrienlawoffice.com
                                jmitchell@obrienlawoffice.com
                                Attorneys for Defendant GEICO Advantage
                                Insurance Co.




                               6
                                                               2019-0139
        Case 1:20-cv-01357-KG-SCY Document 2 Filed 12/29/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 29th day of December, 2020, the foregoing document

was filed electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Eva K. Blazejewski
Heather K. Hansen
BLAZEJEWSKI & HANSEN, LLC
2501 Rio Grande Blvd. NW, Suite B
Albuquerque, NM 87104
eva@blazehansenlaw.com
heather@blazehansenlaw.com
Attorneys for Plaintiff

/s/ Jeffrey M. Mitchell
JEFFREY M. MITCHELL




                                                  7
                                                                                            2019-0139
